712 N.W.2d 179 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Martha G. SCHMITT, a Minnesota Attorney, Registration No. 147023.
No. A04-1072.
Supreme Court of Minnesota.
April 3, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action and an amended and supplementary petition for disciplinary action alleging that respondent Martha G. Schmitt has committed professional misconduct warranting public discipline, namely, misappropriation of funds from clients and her employer in five separate matters and making false statements and submitting false documentation to the court to conceal the misappropriations, in violation of Minn. R. Prof. Conduct 3.3(a)(4), 4.1, 8.4(b), (c) and (d). At least one of the clients was a vulnerable adult. Respondent was convicted of theft by swindle of an amount greater than $35,000 as a result of the misappropriations.
The parties have entered into a stipulation in which respondent unconditionally admits the allegations in the petition and waives her rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties recommend that the appropriate discipline is disbarment and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that, effective immediately, respondent Martha G. Schmitt is disbarred. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
Helen M. Meyer
Associate Justice
GILDEA, J., took no part in the consideration or decision of this case.